DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-12.

Applicants' arguments, filed 07/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 6,214,383, Apr. 10, 2001) in view of Ortiz De Zarate et al. (US 2016/0213023, Jul. 28, 2016), Eklund et al. (US 6,375,934, Apr. 23, 2002), and Darsillo et al. (US 2011/0236444, Sep. 29, 2011), as evidence by Andrea Gallo Di Luigi S.r.l., (Silice Amorfa Tixosil®331, Jan. 28, 2014).
Esch et al. disclose a precipitated silica which contains an active substance. The precipitated silica containing the active substance may be added to oral hygiene agents such as toothpastes (abstract). The silica act as an active substance store which contains the active substance in adsorbed, absorbed, or chemisorbed form (col. 4, lines 57-59). Any thickening, abrasive or bifunctional silica is suitable as a carrier silica (col. 3, lines 59-60). Suitable silicas include TIXOSIL silicas (col. 3, line 64). The precipitated silica may have an average particle size of 2-20 µm (col. 3, lines 13-14). The active substance comprises fluoride ions (claim 2). Alkali metal fluorides may be used as a component which contains fluoride ions (col. 3, lines 42-44). Suitable active substances include NaF (col. 4, line 64). A toothpaste may comprise 11% fluoride-containing precipitated silica with a thickening effect (col. 7, Toothpaste 6). Fluoride is released from the fluoride-containing silica (col. 12, lines 22-23). The silica improves prevention of caries by improving the resistance of teeth to demineralization (col. 5, lines 3-5). 
Esch et al. differ from the instant claims insofar as not disclosing wherein the silica has a BET surface area of greater than or equal to 150 m2/g and an oil absorption of great than or equal to 200 mL/100g.
	However, Ortiz De Zarate et al. disclose wherein Tixosil®331 is a micronized silica with a BET specific surface area of the order of 250 m2/g (¶ [0066]). 
	As evidence by Andrea Gallo Di Luigi S.r.l., Tixosil®331 has an oil absorption of ≥ 245 ml/100g and a median particle size of 3.0-4.0 microns.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Esch et al. disclose wherein suitable silicas include TIXOSIL silicas. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Tixosil®331 into the composition of Esch et al. since it is a known and effective TIXOSIL silica as taught by Ortiz De Zarate et al. 
	The combined teachings of Esch et al. and Ortiz De Zarate et al. do not disclose wherein the pH of the composition is below 5.5.
	However, Eklund et al. disclose a fluoride toothpaste having a pH of about 4 to bring the tooth surface pH to an optimal level for producing fluorapatite (claim 1). The tooth surface corresponding to the optimal level for producing fluorapatite is in the range of about 4.5 to 5.5 (claim 2). The fluoride toothpaste having a pH of about 4 can reduce the tooth surface pH from about 7 to a pH between about 4.5 and 5.5 (claim 10).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpaste of Esch et al. to have a pH of about 4 in order to reduce the tooth surface pH of an individual with a tooth surface pH of about 7 to a pH between about 4.5 and 5.5 in order to produce fluorapatite as taught by Eklund et al. 
The combined teachings of Esch et al., Ortiz De Zarate et al., and Eklund et al. do not disclose mixing the silica and fluoride ion source in an aqueous solution at a pH below 5.5. 
	However, Darsillo et al. disclose a composite comprising silica and an antimicrobial metal oxide that is useful in dentifrice compositions (abstract). The composite may be prepared by mixing a metal oxide with an aqueous slurry comprising silica to provide an aqueous silica/metal oxide slurry, readjusting the pH of the aqueous silica/metal oxide slurry to a constant acidic pH, and drying the aqueous silica/metal oxide slurry (¶ [0008]). The slurry may be readjusted to a constant pH of from 4.5 to 5.5 using 17% sulfuric acid (¶ [0062]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the precipitated silica comprising an active substance of Esch et al. using the method of Darsillo et al. since this is a known and effective alternate method in forming silica composites as taught by Darsillo et al. 
	In regards to instant claim 1 reciting wherein the silica has a particle size distribution (D95) less than or equal to 7 µm, the instant specification discloses in paragraph [0009] wherein the thickening silica is Tixosil 331. As discussed in the rejection, Ortiz De Zarate et al. disclose Tixosil 331. Therefore, since the prior art disclose substantially the same thickening silica as the claimed invention, the Tixosil 331 of the prior art should have substantially the same particle size distribution (D95) as the claimed invention. 
	In regards to instant claim 1 reciting wherein the release of fluoride plateaus at approximately 400 seconds when measured at 24⁰C, the instant specification discloses in paragraph [0018] wherein the fluoride is bound to Tixosil 331. As discussed in the rejection, Ortiz De Zarate et al. disclose Tixosil 331. Therefore, since the prior art disclose substantially the same silica that fluoride is bound to as the claimed invention, one of ordinary skill in the art would reasonably expect the release of fluoride plateaus at approximately 400 seconds when measured at 24⁰C like the claimed invention.
	In regards to instant claim 10 reciting wherein the fluoride absorbed on the thickening silica is released at pH of 8.0, the instant specification discloses in paragraph [0009] wherein the thickening silica is Tixosil 331. As discussed in the rejection, Ortiz De Zarate et al. disclose Tixosil 331. Therefore, since the prior art disclose substantially the same thickening silica as the claimed invention, one of ordinary skill in the art would reasonably expect the Tixosil 331 of the prior art to release fluoride at substantially the same pH as the claimed invention. 

2.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esch et al. (US 6,214,383, Apr. 10, 2001) in view of Ortiz De Zarate et al. (US 2016/0213023, Jul. 28, 2016), Eklund et al. (US 6,375,934, Apr. 23, 2002), Darsillo et al. (US 2011/0236444, Sep. 29, 2011), and further in view of Calvin et al. (US 4,172,121, Oct. 23, 1979) (of record).
	The teachings of Esch et al., Ortiz De Zarate et al., Eklund et al., and Darsillo et al. are discussed above. Esch et al., Ortiz De Zarate et al., Eklund et al., and Darsillo et al. do not disclose wherein the fluoride ion source is present in an amount sufficient to supply 25 ppm to 5,000 ppm of fluoride ions and wherein the amount of fluoride absorbed on the thickening silica is from 1% to 20% by weight of the thickening silica.
	However, Calvin et al. disclose a dentifrice in a liquid vehicle containing fumed silica with fluoride sorbed thereon giving free fluoride ions in the composition for the therapeutic treatment of teeth (abstract). Free fluoride is released by the fumed silica in the composition in an amount of between about 800 and 1200 parts per million (claim 1). The fumed silica may contain 2.7% fluoride (Example 1).
	It would have been prima facie obvious to one of ordinary skill in the art to have the fluoride ion source present in an amount sufficient to supply between about 800 and 1200 ppm of fluoride ions since this is a known and effective amount of fluoride ions to provide therapeutic treatment of teeth as taught by Calvin et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the silica of Esch et al. absorb 2.7% fluoride since this is a known and effective amount of fluoride for a silica that absorbs fluoride as taught by Calvin et al. Furthermore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed amount of fluoride absorbed depending on the desired amount of fluoride ions to be released for a therapeutic effect. As discussed above, between about 800 and 1200 ppm fluoride ions is a therapeutic amount. 

Response to Arguments
	Applicant argues that Esch does not teach or suggest anything wherein the thickening silica has a particle size distribution (D95) less than or equal to 7 µm and a BET surface area of greater than or equal to 150 m2/g, and wherein the pH of the composition is below 5.5, as required by the claims.
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, Ortiz De Zarate provides motivation to incorporate Tixosil®331 into the composition of Esch. Tixosil®331 has a particle size distribution (D95) less than or equal to 7 µm and a BET surface area of greater than or equal to 150 m2/g. Eklund provides motivation to formulate the composition of Esch to have a pH below 5.5. Therefore, the combined teachings of Esch in view of Ortiz De Zarate and Eklund teaches wherein the thickening silica has a particle size distribution (D95) less than or equal to 7 µm and a BET surface area of greater than or equal to 150 m2/g, and wherein the pH of the composition is below 5.5. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Esch does not provide a specific teaching or suggestion of which Tixosil silicas could be used, much less that any and all Tixosil silicas could provide fluoride release.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Esch et al. disclose wherein suitable silicas include TIXOSIL silicas. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated Tixosil®331 into the composition of Esch et al. since it is a known and effective TIXOSIL silica as taught by Ortiz De Zarate et al. Although Esch does not disclose which Tixosil silicas could be used, obviousness does not require absolute predictability, however, at least some degree of predictability is required. See MPEP 2143.02 (II). Thus, it is not necessary for Esch to disclose specifically wherein Tixosil®331 is suitable. Since Tixosil silicas are suitable and Tixosil®331 is a known Tixosil silica, there is predictability that Tixosil®331 may be a suitable silica and it would have been obvious to one of ordinary skill in the art to try Tixosil®331 as the TIXOSIL silica of Esch. Therefore, Applicant’s argument is unpersuasive. 

Applicant argues that Ortiz De Zarate does not teach or suggest that the silica can actually be loaded with a fluoride ion source, much less that such a combination would even be effective in an oral care composition.
The Examiner does not find Applicant’s argument to be persuasive. Obvious to try is an exemplary rationale that supports a conclusion of obviousness. See MPEP 2143 (I). As discussed above, Esch discloses wherein suitable silicas for loading a fluoride ion source include TIXOSIL silicas. Since Tixosil®331 is a known Tixosil silica as taught by Ortiz De Zarate, it would have been obvious to one of ordinary skill in the art to try Tixosil®331 as the TIXOSIL silica for loading a fluoride ion source of Esch. Additionally, it would have been obvious to one of ordinary skill in the art that Tixosil®331 would be effective in an oral care composition since Ortiz De Zarate discloses a chewing-gum composition, which is an oral composition. Therefore, Applicant’s argument is unpersuasive. 

Applicant argues that it has not been established that developing an anti-caking agent with the specific function of increasing the hardness of a chewing gum composition is an analogous problem to fluoride release. 
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Esch discloses wherein suitable silicas include Tixosil silicas, but does not disclose specific Tixosil silicas. Therefore, one of ordinary skill in the art would have been motivated to try various Tixosil silicas known in the art. Since Tixosil®331 is a known Tixosil silica as taught by Ortiz De Zarate, it would have been obvious to one of ordinary skill in the art to try Tixosil®331. As such, Applicant’s argument is unpersuasive.

Applicant argues that Ortiz De Zarate would not be particularly helpful for one of skill in the art looking to develop Applicant’s claimed oral care composition.
The Examiner disagrees. Esch discloses wherein suitable silicas include Tixosil silicas, but does not disclose which ones. Since Tixosil®331 is a known Tixosil silica as taught by Ortiz De Zarate, the teachings of Ortiz De Zarate would be helpful. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Calvin and Darsillo do not cure the deficiencies of the other cited references.
	The Examiner submits that Applicant’s arguments with regards to the other cited references are unpersuasive and have been addressed above. 

	Applicant argues that the claimed thickening silica loaded with fluoride allows for oral care preparations having a low pH, around 4.5, with most of the fluoride being absorbed on the silica. It has not been demonstrated that this result would have been expected.
	The Examiner does not find Applicant’s argument to be persuasive. The claimed invention must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). As discussed in the rejection, Esch also discloses a thickening silica loaded with fluoride. Esch discloses a Tixosil thickening silica loaded with fluoride. Applicant has not shown wherein the claimed Tixosil®331 thickening silica loaded with fluoride is advantageous over the Tixosil thickening silica loaded with fluoride disclosed by Esch such that the claimed invention is unexpected. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that Figure 2 demonstrates that at room temperature fluoride was released from the silica more slowly and the plateau was reached in approximately 400 seconds. This is believed to be 3-4 more than normal teeth brushing time and demonstrates that the release is slow enough to possibly allow the silica to reach and adhere on the dentin. It has not been demonstrated that this result would have been expected.
	The Examiner does not find Applicant’s argument to be persuasive. It is not clear how this result is unexpected since one of ordinary skill in the art would reasonably expect fluoride bound to silica to release more slowly than free fluoride. Also, as discussed above, the claimed invention must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP 716.02(e). As discussed in the rejection, Esch also discloses a thickening silica loaded with fluoride. Esch discloses a Tixosil thickening silica loaded with fluoride. Applicant has not shown wherein the claimed Tixosil®331 thickening silica loaded with fluoride is advantageous over the Tixosil thickening silica loaded with fluoride disclosed by Esch such that the claimed invention is unexpected. Therefore, Applicant’s argument is unpersuasive. 

Conclusion
Claims 1-12 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612